DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 6 May 2022 has been acknowledged. 
Claims 1, 5 – 6, 8, 14 – 17 and 20 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Hereinafter Lee) (US 2019/0340775) in view of  Douillard et al. (Hereinafter Douillard) (US 2018/0364717).

Claims 6 – 14 are most comprehensive claim set of all the claim sets and claims 1 – 5 and 15 – 20 are same or substantially similar to claims 6 – 14. Therefore, claims 1 – 5 and 15 – 20 are rejected same rationales as ones of claims 6 – 14.

As per claim 6, Lee teaches elements of: 
a method comprising: 
receiving data captured by a sensor of a vehicle; (See at least paragraph 13; via The techniques (e.g., machine and/or process) discussed herein may include determining a distance to an object in an environment using image data from an image sensor and LIDAR data from a LIDAR sensor. In some examples, the techniques discussed herein determine the distance from the camera to the object (e.g., a depth of the object) based at least in part on receiving an indication of pixels that correspond to the object in the image (termed a “region of interest” herein), receiving LIDAR data; and determining LIDAR points from the LIDAR data that correspond to the region of interest and a time the image was taken. Once these LIDAR points have been identified, the techniques may include scoring the LIDAR points and using the scores associated with the LIDAR points as weights in a weighted median calculation, sorting the LIDAR points by distance (e.g., each LIDAR point may be associated with a distance measurement and, in some examples, an angle as well), and determining a weighted median of the sorted LIDAR points using the scores as the weights. In some examples, the techniques may include identifying the weighted median as a depth estimate to associate with the object. Such techniques may provide for more accurate depth estimates of objects by accounting for LIDAR data of occluding objects.); 
associating the data with a two-dimensional data representation; (See at least paragraph 14; via the images discussed herein may be monocular images capturing a two-dimensional representation of an environment. That is, the monocular images may include color/greyscale image data (including, but not limited to, visible camera data, infrared camera data, and the like), but lack a depth (e.g., a “z-axis” in a Euclidian coordinate system). The techniques discussed herein may include determining a depth of an object detected in the image. In other words, the techniques discussed herein identify how far away from where the image was taken (e.g., the camera, the focal plane, the image plane—although the discussion herein simplifies this by just referring to the “camera,” even though the image plane may be at a slightly different position than the camera because of lens characteristics) the detected object lies. In some examples, a LIDAR sensor may measure the distance from the LIDAR sensor to multiple surface points within a scene. For each surface point, the LIDAR sensor may determine both the distance of the surface point and its angular direction with respect to the LIDAR sensor.); 
determining, based at least in part on data clustering, object data representing an object (See at least paragraph 31 – 32; via he depicted example includes LIDAR points that correspond with the ROI 210 and that include a cluster 220 of LIDAR points that correspond to a surface of the detected object 204, a cluster 222 of LIDAR points that correspond to a surface of the occluding object 206, and a LIDAR point 214 that corresponds to a surface of an object in the background of the image 208. In some examples, once the perception engine identifies the LIDAR points that correspond with the ROI 210 (indicated by the shaded stars), the perception engine may project the LIDAR points (i.e., clusters 220 and 222 and point 214 in this example) into the image 208, as depicted in FIG. 2C. This may include projecting LIDAR points to corresponding image coordinates, as would be appreciated. Additionally or alternatively, this may include projecting three-dimensional LIDAR points into two-dimensional projected LIDAR points (i.e., projections). Note that the number of LIDAR points in the cluster 222 corresponding to the surface of the detected object 204 have been reduced to two points in FIG. 2C for simplicity.);
determining, as a height associated with the object (See at least paragraph 22 ; via If the difference meets and/or exceeds the threshold difference (e.g., the difference between the two estimates is 3 meters and the detected object is a passenger vehicle associated with a threshold difference of 2 meters), the techniques may choose one of the primary depth estimate or the secondary depth estimate by: comparing the first depth estimate and the second depth estimate to an output of a monocular image model (e.g., a machine-learned model that takes an estimated height of the detected object and/or a classification of the detected object as input and outputs a probability distribution of depths that, for a specific depth measurement, identifies a probability density that the depth measurement corresponds to the object); comparing a first density of LIDAR points associated with the first depth estimate to a second density of LIDAR points associated with the second depth (e.g., to identify which is associated with a greater density and/or greater number of LIDAR points); and/or comparing the first depth estimate and the second depth estimate to an object track associated with the object. In some examples, an object track may include previous positions of a detected object, a velocity of the detected object, and/or a predicted position and/or velocity of the detected object. In some examples, one of the primary depth estimate or the secondary depth estimate may be identified as the output depth estimate to be associated with the detected object. In some examples, the other of the two may be discarded or associated with an occluding object.); and 
controlling the vehicle based at least in part on the height associated with the object (See at least paragraph 25; via The techniques discussed herein may improve functioning of a computer by equipping the computer to be able to determine the depth of a detected object in an image. Moreover, the techniques may improve the accuracy of depth estimates of an object over stereo camera techniques and/or using a monocular image model exclusively. The techniques also reduce the number of image sensors necessary to provide depth perception for a particular FOV, for example, by providing depth estimates using a monocular image as opposed to requiring multi-view or stereo geometry reconstruction. This elimination of redundant sensor(s) correspondingly reduces the number of computational cycles necessary to achieve depth perception and reduces the consumption of other such as power and/or networking bandwidth. Furthermore, during preliminary experimentation the techniques discussed herein provided a depth estimate for a detected object in approximately 6 milliseconds or less, making the depth estimate useful for real-time applications, such as controlling an autonomous vehicle.).  
Lee does not explicitly teach bolded elements of:
wherein a vertical dimension is represented by a plurality of channels and a horizontal dimension is represented by a plurality of bins; and 
determining, as a height associated with the object, at least one of: 
a first height associated with the object based at least in part on an extent of the object data represented across a portion of the plurality of channels; or 
a second height associated with the object based at least in part on a distance between a first position in a first channel of the plurality of channels of the two-dimensional data representation and a second position in a second channel of the plurality of channels of the two-dimensional data representation.
Douillard teaches bolded elements of:
wherein a vertical dimension is represented by a plurality of channels and a horizontal dimension is represented by a plurality of bins (See at least figure 3); and 
determining, as a height associated with the object, at least one of: 
a first height associated with the object based at least in part on an extent of the object data represented across a portion of the plurality of channels; or a second height associated with the object based at least in part on a distance between a first position in a first channel of the plurality of channels of the two-dimensional data representation and a second position in a second channel of the plurality of channels of the two-dimensional data representation (See at least figure 3).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify identifying object and height of object by using LIDAR sensor of Lee, to include determine data cluster in two dimensions wherein a vertical dimension is represented by a plurality of channels and a horizontal dimension is represented by a plurality of bins, and determining, as a height associated with the object, at least one of: a first height associated with the object based at least in part on an extent of the object data represented across a portion of the plurality of channels; or a second height associated with the object based at least in part on a distance between a first position in a first channel of the plurality of channels of the two-dimensional data representation and a second position in a second channel of the plurality of channels of the two-dimensional data representation as taught by Douillard in order to generate trajectory for an autonomous vehicle based at least in part of voxels of ground and objects (figure 6). 
	

    PNG
    media_image1.png
    799
    590
    media_image1.png
    Greyscale

As per claim 7, Lee teaches elements of: 
wherein the distance is a first distance (See at least abstract), the data clustering comprising:
determining a second distance between a first data point of the data and a second data point of the data, wherein the second distance is a three-dimensional Euclidian distance; and 
determining the object data based at least in part on the distance (See at least paragraph 13, 31 – 32 and 41).  

As per claim 8, Lee teaches elements of: 
wherein the object is a first object (See at least paragraph 13), and wherein: 
first data associated with the first channel represents a first portion of the object data (See at least paragraph 13);
second data associated with the second channel represents a second object different than the first object (See at least paragraph 19); and 
the distance represents a vertical distance between the first data and a ray associated with the second data, wherein the ray is based least in part on the second object and a location associated with the sensor (See at least figure 2B – 2C).  
Douillard further teaches elements of:
The first channel of plurality of channels and second channel of plurality of channels (figure 3).

As per claim 9, Lee teaches elements of: 
wherein the distance is a first distance (See at least abstract), the method further comprising: 
determining a second distance between the first data and the location associated with the sensor (See at least figure 2B); 
determining a third distance between the second data and the location associated with the sensor (See at least figure 2B – 2C and paragraph 29 - 30); 
determining that the second distance is less than the third distance(See at least figure 2B – 2C and paragraph 29 - 30); and 
determining the second height based at least in part on the second distance being less than the third distance (See at least figure 2B – 2C and paragraph 29 - 30).  

As per claim 10, Lee teaches elements of: 
receiving an indication of a ground represented in the data (See at least abstract and figure 2A – 2C); and 
removing, from the two-dimensional data representation, a subset of the data based at least in part on the ground (See at least abstract and figure 2A – 2C).  

As per claim 11, Lee teaches elements of: 
the first height represents a minimum height associated with the object (See at least paragraph 35); and 
the second height represents a maximum height associated with the object (See at least paragraph 35).  

As per claim 12, Lee teaches elements of: 
the distance is a first distance (See at least abstract); 
the data is captured by a lidar sensor (See at least abstract); 
the second height is based at least in part on a vertical distance between a first beam of the lidar sensor and a second beam of the lidar sensor (See at least figure 2B and 2C); and 
the vertical distance is based at least in part on a second distance between the object and a location associated with the lidar sensor (See at least figure 2B and 2C).  

As per claim 13, Lee teaches elements of: 
determining the second height based at least in part on a location of the object above a ground surface (See at least paragraph 29 – 32).  

As per claim 14, Lee teaches elements of: 
 the data is lidar data captured by a lidar sensor (See at least abstract); 
a first dimension of the two-dimensional data representation represents an azimuth bin associated with the lidar data (See at least paragraph 57); and 
a second dimension of the two-dimensional data representation represents a beam index associated with the lidar data (See at least paragraph 84).  
Douillard further teaches elements of:
A bin of plurality of bins and a channel of plurality of channels (figure 3).
Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662